Exhibit 10.12


EXECUTION VERSION
LOAN NO. 1013119

Promissory Note Secured by Mortgage
(One-Month LIBO Rate, Adjusted Monthly)




$38,000,000
 
 
 
December 30, 2014



1.
PROMISE TO PAY. FOR VALUE RECEIVED, the undersigned IC MYRTLE BEACH LLC, a
Delaware limited liability company ("Borrower") promises to pay to the order of
WELLS FARGO BANK, NATIONAL ASSOCIATION ("Lender"), via wire transfer at the
Minneapolis Loan Center, 608 2nd Avenue South, 11th Floor, Minneapolis,
Minnesota 55402, or by such other means or at such other places as may be
designated in writing by Lender, the principal sum of THIRTY-EIGHT MILLION
DOLLARS ($38,000,000) or so much thereof as may from time to time be owing under
this Promissory Note Secured by Mortgage ("Note") by reason of advances by
Lender to or for the benefit or account of Borrower, with interest thereon, per
annum, at one or more of the Effective Rates (as hereinafter defined) calculated
in accordance with the terms and provisions of the Interest Rate Agreement
attached hereto as Exhibit A (based on a 360-day year and charged on the basis
of actual days elapsed). All sums owing hereunder are payable in lawful money of
the United States of America, in immediately available funds without offset,
deduction or counterclaim of any kind.



Various terms not otherwise defined herein are defined and described as follows:
"Business Day" means: (a) for all purposes other than as set forth in clause (b)
below, any day, except a Saturday, Sunday or any other day on which commercial
banks in New York, New York are authorized or required by law to close; and
(b) with respect to the determination of any LIBO Rate (as defined in the
Interest Rate Agreement attached hereto as Exhibit A), any day that is a day for
trading by and between banks in Dollar deposits in the London interbank market.
"Loan Agreement" is that certain Loan Agreement dated as of the date hereof
between Borrower, IC Myrtle Beach Operations LLC, a Delaware limited liability
company, and Lender, as the same may be amended, modified, supplemented or
replaced from time to time.


"Loan Documents" are the documents defined as such in the Loan Agreement.
2.
INTEREST PAYMENTS; AMORTIZATION. Interest accrued on this Note shall be due and
payable on the first (1st) Business Day of each month commencing with the first
(1st) month after the date of this Note ("Due Date"). In addition, if Borrower
exercises the First Option to Extend (as defined in the Loan Agreement), then in
addition to the payments of interests, on each Due Date occurring after the
Original Maturity Date (as defined in the Loan Agreement), Borrower shall repay
a portion of the outstanding principal amount of the Loan (as defined in the
Loan Agreement) in an amount equal to Sixty Thousand Dollars ($60,000).



3.
MATURITY DATE. The outstanding principal balance of this Note, together with all
accrued and unpaid interest, shall be due and payable in full on December 30,
2017, as such date may be extended in accordance with the terms and provisions
of the Loan Agreement (“Maturity Date”). Principal amounts outstanding
hereunder, upon which repayment obligations exist and interest accrues, shall be
determined by the records of Lender, which shall be deemed to be conclusive in
the absence of clear and convincing evidence to the contrary presented by
Borrower.



4.
SECURED NOTE. This Note is secured by, among other things, a Fee and Leasehold
Construction Mortgage, Assignment, Security Agreement, and Financing Statement
(as the same may be amended or restated from time to time, the “Security
Instrument”) dated of even date herewith, executed by Borrower and IC Myrtle
Beach Operations LLC, together as mortgagor, in favor of Lender, as mortgagee,
and the other Loan Documents.



5.
LIMITED DIRECT DEBIT. In order to assure timely payment to Lender of accrued
interest, principal, fees and late charges due and owing under the Loan
evidenced by this Note, Borrower hereby irrevocably authorizes Lender to
directly debit the Interest Reserve Account (as defined in the Loan Agreement)
so long as funds remain


1

--------------------------------------------------------------------------------



EXECUTION VERSION
LOAN NO. 1013119

on deposit in the Interest Reserve Account, for payment when due of all such
amounts payable to Lender; provided, however, that Lender shall be required to
provide Borrower with no less than three (3) Business Days prior written notice
before the direct debit of any amounts in excess of the required monthly
principal and interest payments (in order to ensure that there are sufficient
funds available in the Interest Reserve Account). Written confirmation of the
amount and purpose of any such direct debit shall be given to Borrower by Lender
not less frequently than monthly. In the event any direct debit hereunder is
returned for insufficient funds, Borrower shall pay Lender upon written demand,
in immediately available funds, all amounts and expenses due and owing to
Lender. Notwithstanding anything to the contrary, in no event will the
insufficiency of funds in the Interest Reserve Account relieve Borrower from its
obligation to timely pay any and all amounts as and when due under this Note and
the other Loan Documents.


6.
LATE CHARGE. If any interest or principal payment required hereunder is not
received by Lender (whether by direct debit or otherwise) on or before the
fifteenth (15th) calendar day following the first (1st) Business Day of the
month (regardless of whether the fifteenth (15th) day falls on a Saturday,
Sunday or legal holiday) in which it becomes due, Borrower shall pay, at
Lender's option, a late or collection charge equal to four percent (4%) of the
amount of such unpaid payment ("Late Charge").



7.
PREPAYMENT. Any prepayment of the Loan shall be made subject to the terms of
Section 2.6 of the Loan Agreement and may be subject to the payment of the
Prepayment Fee (as defined in the Loan Agreement).



8.
DEFAULT RATE. From and after the Maturity Date, or such earlier date on which a
Default (as defined in the Loan Agreement) exists under the Loan Agreement or
under any of the other Loan Documents, then at the option of Lender, all sums
owing on this Note shall bear interest at a rate per annum equal to five percent
(5%) in excess of the interest rate otherwise accruing under this Note ("Default
Rate"). To the extent permitted by law, the Default Rate shall apply both before
and after any judgment on the indebtedness evidenced by this Note.



9.
ACCELERATION. If: (a) Borrower shall fail to pay when due any sums payable
hereunder; or (b) upon the occurrence of any Default, as defined in any one or
more of the Security Instrument, Loan Agreement, any other Loan Document, any
Other Related Document, or any obligation secured by any of the foregoing, which
Default is not cured within the applicable grace period, if any; THEN Lender
may, at its sole option, declare all sums owing under this Note immediately due
and payable; provided, however, that if any document related to this Note
provides for automatic acceleration of payment of sums owing hereunder, all sums
owing hereunder shall be automatically due and payable in accordance with the
terms of that document.



10.
MISCELLANEOUS.



10.1
Notices. All notices or other communications required or permitted to be given
pursuant to this Note shall be given to the parties at the address and in the
manner provided for in the Loan Agreement, except as otherwise provided herein.



10.2
Waiver of Right to Trial by Jury. TO THE EXTENT PERMITTED BY APPLICABLE STATE
LAW, EACH PARTY TO THIS NOTE HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THE LOAN
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION
THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS
(AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT
OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY PARTY TO THIS
NOTE MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF ANY
RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY JURY.


2

--------------------------------------------------------------------------------



EXECUTION VERSION
LOAN NO. 1013119

10.3
Waiver. Except as otherwise provided and to the extent permitted by applicable
law, Borrower waives presentment; demand; notice of dishonor; notice of default
or delinquency; notice of acceleration; notice of protest and nonpayment; notice
of costs, expenses or losses and interest thereon; notice of late charges; and
diligence in taking any action to collect any sums owing under this Note or in
proceeding against any of the rights or interests in or to properties securing
payment of this Note.



10.4
Time. Time is of the essence of each and every term herein.



10.5
Governing Law and Consent to Jurisdiction. THIS NOTE AND THE OTHER LOAN
DOCUMENTS, THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER, AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS NOTE AND THE OTHER LOAN
DOCUMENTS, THE RELATIONSHIP OF THE PARTIES HEREUNDER AND THEREUNDER, AND/OR THE
INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES HEREUNDER
AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED
PURSUANT TO THE OTHER LOAN DOCUMENTS (OTHER THAN WITH RESPECT TO LIENS AND
SECURITY INTERESTS IN PROPERTY WHOSE PERFECTION AND PRIORITY IS COVERED BY
ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE (INCLUDING, WITHOUT LIMITATION, THE
ACCOUNTS) WHICH SHALL BE GOVERNED BY THE LAW OF THE JURISDICTION APPLICABLE
THERETO IN ACCORDANCE WITH SECTIONS 9-301 THROUGH 9-307 OF THE UNIFORM
COMMERCIAL CODE AS IN EFFECT IN THE STATE OF NEW YORK) SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT
BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE,
THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS NOTE
AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW EXCEPT AS SPECIFICALLY SET FORTH ABOVE.



ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS NOTE MAY AT LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:
Perkins Coie LLP
30 Rockefeller Plaza
22nd Floor
New York, New York 10112
Attention: Schuyler G. Carroll, Managing Partner
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED

3

--------------------------------------------------------------------------------



EXECUTION VERSION
LOAN NO. 1013119

IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER, IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II)
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT
WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.


10.6
Lender’s Damages. Borrower recognizes that its default in making any payment as
provided herein or in any other Loan Document as agreed to be paid when due, or
the occurrence of any other Default hereunder or under any other Loan Document,
will require Lender to incur additional expense in servicing and administering
the Loan, in loss to Lender of the use of the money due and in frustration to
Lender in meeting its other financial and loan commitments and that the damages
caused thereby would be extremely difficult and impractical to ascertain.
Borrower agrees (a) that an amount equal to the Late Charge plus the accrual of
interest at the Default Rate is a reasonable estimate of the damage to Lender in
the event of a late payment, and (b) that the accrual of interest at the Default
Rate following any other Default is a reasonable estimate of the damage to
Lender in the event of such other Default, regardless of whether there has been
an acceleration of the Loan evidenced hereby. Nothing in this Note shall be
construed as an obligation on the part of Lender to accept, at any time, less
than the full amount then due hereunder, or as a waiver or limitation of
Lender’s right to compel prompt performance.



10.7
Commercial Use; Maximum Rate Permitted By Law. Borrower hereby represents that
this loan is for commercial use and not for personal, family or household
purposes. It is expressly stipulated and agreed to be the intent of Borrower and
Lender at all times to comply with applicable state law or applicable United
States federal law (to the extent that it permits Lender to contract for,
charge, take, reserve, or receive a greater amount of interest than under state
law) and that, notwithstanding anything to the contrary in this Note or in any
other Loan Document, this Section shall control every other covenant and
agreement in this Note and the other Loan Documents. If applicable state or
federal law should at any time be judicially interpreted so as to render
usurious any amount called for under this Note or under any of the other Loan
Documents, or contracted for, charged, taken, reserved, or received with respect
to the Loan, or if Lender’s exercise of the option to accelerate the Maturity
Date, or if any prepayment by Borrower results in Borrower having paid any
interest in excess of that permitted by applicable law, then it is Lender’s
express intent that all excess amounts theretofore collected by Lender shall be
credited on the principal balance of this Note and all other indebtedness
secured by the Security Instrument, and the provisions of this Note and the
other Loan Documents shall immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of the execution of any new documents, so as to comply with the applicable law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder or thereunder. All sums paid or agreed to be paid to Lender for the
use or forbearance of the Loan shall, to the extent permitted by applicable law,
be amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the maximum lawful rate from time to time in effect
and applicable to the Loan for so long as the Loan is outstanding. The Lender
may, in determining the maximum rate of interest allowed under applicable law,
as amended from time to time, take advantage of: (i) 12 United States Code,
Sections 85 and 86, and (ii) any other law, rule, or regulation on effect from
time to time, available to Lender which exempts Lender from any limit upon the
rate of interest it may charge or grants to Lender the right to charge a higher
rate of interest than that otherwise permitted by law.



10.8
Joint and Several Liability. If this Note is executed by more than one person or
entity as Borrower, the obligations of each such person or entity shall be joint
and several. No person or entity shall be a mere accommodation maker, but each
shall be primarily and directly liable hereunder.



10.9
Defined Terms. Unless otherwise defined herein, capitalized terms used in this
Note shall have the meanings attributed to such terms in the Loan Agreement.




4

--------------------------------------------------------------------------------



EXECUTION VERSION
LOAN NO. 1013119

10.10
Use of Singular and Plural; Gender. When the identity of the parties or other
circumstances make it appropriate, the singular number includes the plural, and
the masculine gender includes the feminine and/or neuter.



10.11
Exhibits, Schedules and Riders. All exhibits, schedules, riders and other items
attached hereto are incorporated into this Note by such attachment for all
purposes.



10.12
Inconsistencies. In the event of any inconsistencies between the terms of this
Note and the terms of any of the other Loan Documents related to the Loan, the
terms of the Loan Agreement shall prevail.



10.13
Limitation on Liability. Notwithstanding anything stated to the contrary in this
Note, however, subject to the terms of any guaranty executed in connection with
this Loan, under no circumstances shall any of the constituent partners,
members, directors or shareholders (direct or indirect) of Borrower have any
liability whatsoever for any of the Borrower’s obligations under this Note.









[Signature Follows on Next Page]









5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Borrower has executed this Note as of the date appearing on
the first page of this Note.


“BORROWER”


IC MYRTLE BEACH LLC,
a Delaware limited liability company


By:    IC Myrtle Beach Manager LLC,
a Delaware limited liability company,
its manager
By:
/s/ Kenneth H. Fearn
Name:
Kenneth H. Fearn
Its:
A Member


[WFB - Integrated/KBS - Springmaid - Promissory Note]

--------------------------------------------------------------------------------



EXECUTION VERSION
LOAN NO. 1013119

EXHIBIT A - INTEREST RATE AGREEMENT
Exhibit A to Promissory Note Secured by Mortgage ("Note") made by IC Myrtle
Beach LLC, a Delaware limited liability company ("Borrower") to the order of
Wells Fargo Bank, National Association (collectively with its successors or
assigns, "Lender") dated as of December 30, 2014.
R E C I T A L S
Borrower has requested and Lender has agreed to provide the option to fix the
rate of interest for specified periods on specified portions of the outstanding
principal balance as a basis for calculating the Effective Rate on such portions
of the principal amounts owing under the Note ("One-Month LIBO Rate Option").
Borrower understands: (i) the process of exercising the One-Month LIBO Rate
Option as provided herein; (ii) that amounts owing under the Note may bear
interest at different rates and for different time periods; and (iii) that
absent the terms and conditions hereof, it would be extremely difficult to
calculate Lender's additional costs, expenses, and damages in the event of a
Default or prepayment by Borrower hereunder. Given the above, Borrower agrees
that the provisions herein (including, without limitation, the LIBO Rate Price
Adjustment defined below and the Prepayment Premium) provide for a reasonable
and fair method for Lender to recover its additional costs, expenses and damages
in the event of a Default or prepayment by Borrower.


1.
RATES AND TERMS DEFINED. Various rates and terms not otherwise defined herein or
in the Note are defined and described as follows:

"Calculated Interest Rate" is the rate of interest equal to the sum of: (a)
three percent (3.0%), plus (b) the LIBO Rate.
"Effective Rate" is the rate of interest calculated in accordance with that
certain Section hereof entitled Effective Rate.
"LIBO Rate" is the rate of interest per annum determined by Lender on the basis
of the rate for United States dollar deposits for delivery on the first (1st)
day of each LIBO Rate Period, for a period approximately equal to such LIBO Rate
Period, as reported on Reuters Screen LIBOR01 Page (or any successor page) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the first
day of the LIBO Rate Period (or if not so reported, then as determined by Lender
from another recognized source or interbank quotation).
"LIBO Rate Period" is a period commencing on the first (1st) Business Day of a
calendar month and continuing to, but not including, the first (1st) Business
Day of the next calendar month; provided, however, no LIBO Rate Period shall
extend beyond the Maturity Date.
"LIBO Rate Portion" is the principal balance of the Note which is subject to a
Calculated Interest Rate. In the event Borrower is subject to a principal
amortization schedule under the terms and conditions of the Loan Documents, the
LIBO Rate Portion shall in no event exceed the maximum outstanding principal
balance which will be permissible on the last day of the LIBO Rate Period.
"Regulatory Costs" are, collectively, future, supplemental, emergency or other
increases in the Reserve Percentage or the FDIC assessment rates, or any other
new or increased requirements or costs imposed by any domestic or foreign
governmental authority to the extent that they are attributable to Lender having
entered into the Loan Documents or the performance of Lender's obligations
thereunder, and which result in a reduction in Lender's rate of return from the
Loan, Lender's rate of return on overall capital or any amount due and payable
to Lender under any Loan Document. Regulatory Costs shall not, however, include
any requirements or costs that are incurred or suffered by Lender as a direct
result of Lender's willful misconduct.
"Reserve Percentage" is at any time the percentage announced within Lender as
the reserve percentage for the Loan under Regulation D, or other regulations
from time to time in effect concerning reserves for Eurocurrency Liabilities, as
defined in Regulation D, from related institutions as though Lender were in a
net borrowing position, as promulgated by the Board of Governors of the Federal
Reserve System, or its successor.

1



--------------------------------------------------------------------------------



EXECUTION VERSION
LOAN NO. 1013119

"Taxes" as referred to herein, are, collectively, all withholdings, interest
equalization taxes, stamp taxes or other taxes (except income and franchise
taxes) imposed by any domestic or foreign governmental authority that are
attributable to the Lender having entered into the Loan Documents or the
performance of Lender’s obligations thereunder.
2.
EFFECTIVE RATE. Provided no Default exists under the Note or under any of the
other Loan Documents, the "Effective Rate" upon which interest shall be
calculated for the Note shall be one or more of the following:

2.1
Initial Disbursement; Subsequent Disbursements.

(i)
For the initial disbursement of principal under the Note (“Initial
Disbursement”), the Effective Rate on such principal amount shall be the
Calculated Interest Rate on the date of disbursement, as determined by Lender.

(ii)
For any and all disbursements of principal under the Note made subsequent to the
Initial Disbursement at any time, and from time to time, within the same
calendar month as the Initial Disbursement (“Initial Month Subsequent
Disbursements”), the Effective Rate on such principal amount(s) shall likewise
be the Calculated Interest Rate applicable to the Initial Disbursement.

(iii)
Such Effective Rate shall apply to the Initial Disbursement, and any Initial
Month Subsequent Disbursements, from the respective dates of disbursement
through and including the date immediately preceding the first (1st) Business
Day of the next calendar month. On the first (1st) Business Day of such next
calendar month, the Initial Disbursement, and any Initial Month Subsequent
Disbursements, shall become the LIBO Rate Portion for purposes of calculation of
the Effective Rate under that certain Section hereof entitled Reset of Effective
Rate.

(iv)
For any and all disbursements of principal under the Note made at any time, and
from time to time, after the calendar month in which the Initial Disbursement
was made, any such principal disbursed shall also be added to the LIBO Rate
Portion for purposes of calculation of the Effective Rate under that certain
Section hereof entitled Reset of Effective Rate.

2.2
Reset of Effective Rate. Commencing with the first (1st) Business Day of the
first (1st) calendar month after the Initial Disbursement, and continuing
thereafter on the first (1st) Business Day of each succeeding calendar month,
the Effective Rate on the outstanding LIBO Rate Portion under the Note (i.e.,
all outstanding principal on such first (1st) Business Day) shall be reset to
the Calculated Interest Rate, as determined by Lender on each such first (1st)
Business Day.

Notwithstanding the above, Borrower, by written notice to Lender not less than
three (3) Business Days prior to the first (1st) Business Day of any LIBO Rate
Period, may elect that the Effective Rate for a one-month period (i.e. until the
day immediately preceding the first (1st) Business Day of the next calendar
month), for all or any part of the outstanding principal balance of the LIBO
Rate Portion, shall be the Calculated Interest Rate as determined by Lender,
reset daily. Each such election shall apply only to a single one-month period.
If Borrower makes this election consecutively for more than a single one-month
period, or if Borrower makes this election for more than a total of three (3)
one-month periods during the term of the Note, THEN, the Effective Rate for each
additional one-month period shall be 0.25% plus the Calculated Interest Rate as
determined by Lender, reset daily. Subject to the above limitations on use of
this election, any outstanding principal for which an election for one-month was
made, commencing on the first (1st) Business Day of the calendar month
succeeding the month for which the election was made, shall have an Effective
Rate of the Calculated Interest Rate determined by Lender on such first (1st)
Business Day. Such Effective Rate shall apply to such principal through and
including the day immediately preceding the first (1st) Business Day of the next
LIBO Rate Period. On such first (1st) Business Day of the next LIBO Rate Period
such principal shall be added to the LIBO Rate Portion subject to reset pursuant
to this Section.
2.3
Requests. Any written request by Borrower to Lender shall be delivered to Lender
at the Minneapolis Loan Center, 608 2nd Avenue South, 11th Floor, Minneapolis,
Minnesota 55402, with a copy to Lender at




2



--------------------------------------------------------------------------------



EXECUTION VERSION
LOAN NO. 1013119

333 S. Grand Ave., 9th Floor, Los Angeles, California 90071 Attention: Anna
Chung, or at such other place as may be designated in writing by Lender.
Lender is authorized to rely upon the telephonic request and acceptance of
Kenneth H. Fearn, Stewart C. Cushman, Daniel G. Kurz, and Todd Smith as
Borrower's duly authorized agent(s), or such additional authorized agents as
Borrower shall designate in writing to Lender. Borrower's telephonic notices,
requests and acceptances shall be directed to such officers of Lender as Lender
may from time to time designate.
2.4
Post-Maturity; Default Rate. From and after the Maturity Date, or such earlier
date on which a Default exists under the Loan Agreement or any of the other Loan
Documents, THEN at the option of Lender, all sums owing on the Note shall bear
interest at a rate per annum equal to the Default Rate. To the extent permitted
by law, the Default Rate shall apply both before and after any judgment on the
indebtedness evidenced by the Note.

3.
TAXES, REGULATORY COSTS AND RESERVE PERCENTAGES. Within thirty (30) calendar
days after Lender's written demand, Borrower shall pay to Lender, in addition to
all other amounts which may be, or become, due and payable under the Note and
the other Loan Documents, any and all Taxes and Regulatory Costs. Lender shall
give Borrower written notice of any Taxes and Regulatory Costs as soon as
practicable after their occurrence, but Borrower shall be liable for any Taxes
and Regulatory Costs regardless of whether or when notice is so given. A
certificate as to the amount of such Taxes and Regulatory Costs, submitted to
Borrower by Lender, shall be conclusive and binding for all purposes, absent
manifest error.

4.
LIBO RATE PRICE ADJUSTMENT. Borrower acknowledges that prepayment or
acceleration of a LIBO Rate Portion during a LIBO Rate Period shall result in
Lender's incurring additional costs, expenses and/or liabilities and that it is
extremely difficult and impractical to ascertain the extent of such costs,
expenses and/or liabilities. Therefore, on the date a LIBO Rate Portion is
prepaid or the date all sums payable hereunder become due and payable, by
acceleration or otherwise ("Price Adjustment Date"), Borrower will pay Lender
(in addition to all other sums then owing to Lender) an amount ("LIBO Rate Price
Adjustment") equal to the then present value of (a) the amount of interest that
would have accrued on the LIBO Rate Portion for the remainder of the LIBO Rate
Period at the Calculated Interest Rate set on the first (1st) Business Day of
the month in which such amount is prepaid or becomes due, less (b) the amount of
interest that would accrue on the same LIBO Rate Portion for the same period if
the Calculated Interest Rate were set on the Price Adjustment Date at the
Calculated Interest Rate in effect on the Price Adjustment Date. The present
value shall be calculated by using as a discount rate the Calculated Interest
Rate quoted on the Price Adjustment Date.

By initialing this provision where indicated below, Borrower confirms that
Lender's agreement to make the Loan evidenced by the Note at the interest rates
and on the other terms set forth herein and in the other Loan Documents
constitutes adequate and valuable consideration, given individual weight by
Borrower, for this agreement.


BORROWER'S INITIALS: _/s/ Authorized Signatory_


5.
PURCHASE, SALE AND MATCHING OF FUNDS. Borrower understands, agrees and
acknowledges the following: (a) Lender has no obligation to purchase, sell
and/or match funds in connection with the use of a Calculated Interest Rate as a
basis for calculating an Effective Rate or LIBO Rate Price Adjustment; (b) a
Calculated Interest Rate is used merely as a reference in determining an
Effective Rate or a LIBO Rate Price Adjustment; and (c) Borrower has accepted a
Calculated Interest Rate as a reasonable and fair basis for calculating an
Effective Rate or a LIBO Rate Price Adjustment. Borrower further agrees to pay
the LIBO Rate Price Adjustment, Taxes and Regulatory Costs, if any, whether or
not Lender elects to purchase, sell and/or match funds.

6.
MISCELLANEOUS. As used in this Exhibit, the plural shall mean the singular and
the singular shall mean the plural as the context requires.




3



--------------------------------------------------------------------------------



EXECUTION VERSION
LOAN NO. 1013119

This Exhibit is executed concurrently with and as part of the Note referred to
and described first above.


“BORROWER”


IC MYRTLE BEACH LLC,
a Delaware limited liability company


By:    IC Myrtle Beach Manager LLC,
a Delaware limited liability company,
its manager
By:
/s/ Kenneth H. Fearn
Name:
Kenneth H. Fearn
Its:
A Member


[WFB - Integrated/KBS - Springmaid - Fixed Rate Agreement to Promissory Note]